IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,781 & AP-76,782


EX PARTE JERALD THOMPSON BEAVER, JR., Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. CR-08D-070 & CR-08D-071 IN THE 222ND DISTRICT COURT

FROM DEAF SMITH COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to tampering
with physical evidence and possession of a controlled substance and was placed on probation for
seven years in each count. His probation was later revoked, and he was sentenced to seven years'
imprisonment. He did not appeal his convictions.
	Applicant contends that a hearing on his motion for shock probation was scheduled after the
trial court's jurisdiction had expired. Tex. Code Crim. Proc. art. 42.12, § 6. He contends that trial
counsel rendered ineffective assistance. The trial court made findings of fact and conclusions of law 
and recommended that we grant. Relief is granted. The sentences in cause numbers CR-08D-070 and
CR-08D-071 in the 222nd District Court of Deaf Smith County are set aside, and Applicant is
remanded to the custody of the Sheriff of Deaf Smith County to answer the allegations in the State's
motion to revoke Applicant's probation. The trial court shall issue any necessary bench warrant
within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
Delivered: April 25, 2012
Do Not Publish